Title: To John Adams from Samuel B. Malcom, 12 September 1797
From: Malcom, Samuel B.
To: Adams, John



Sir
New York September 12th 1797

Having by a late arrival, from Aux Cayes received advice of the death of our Consul resident there, I have been requested by a number of respectable merchants to acquaint you of the Circumstance, as also of the Expediency in appointing a Successor; in the number of Characters they mention for this purpose, a Mr: George Sanderson native of Lancaster in the State of Pensylvania, but at present Residing in the Character of a Merchant at Aux Cayes, appears the most respectable, and entitled to your notice, being no less (as is Said) remarkable for his Integrity and ability than his affection for our Constitution—Wholly ignorant of the Characters Myself, I have Confided in the positive assurances of the Gentleman who addressed me, for the authenticity of this Statement—
Nothing at present interests us, but, the electioneering Campaign which has already Commenced, for Governorship; the Chancellor is the Character to be Supported in opposition to Governor Jay, and the most Vigorous exertions are in exercise, notwithstanding which, little doubt can be entertained with respect to the Issue.
I herewith inclose a Copy of Coll: Hamiltons observations on the fifth & Sixth numbers of the His-tory of United States—All that I can add on this Subject, is that I have read them, & heard his Confessions with disgust, nothing to admire, but Every thing to Censure—hoping that your Lady has recovered from her late unfortunate fall I remain / Your Very humble & / Obedient Servant
Saml B Malcom